UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (4.3%) Airbus Group NV (France) 12,565 $865,171 Embraer SA ADR (Brazil) (S) 900 30,960 General Dynamics Corp. 32,599 3,567,961 Honeywell International, Inc. 15,192 1,411,337 L-3 Communications Holdings, Inc. 7,008 808,513 Northrop Grumman Corp. 19,120 2,323,271 Raytheon Co. 3,133 299,139 Rockwell Collins, Inc. 7,687 596,896 United Technologies Corp. 8,498 1,005,568 Airlines (0.9%) American Airlines Group, Inc. (NON) 7,068 247,875 Delta Air Lines, Inc. 34,005 1,252,404 Spirit Airlines, Inc. (NON) 13,875 788,655 Auto components (0.2%) Johnson Controls, Inc. 5,922 267,319 TRW Automotive Holdings Corp. (NON) 1,595 128,158 Automobiles (0.4%) Ford Motor Co. (S) 17,053 275,406 General Motors Co. 18,854 650,086 Banks (6.0%) Bank of America Corp. 135,114 2,045,626 Citigroup, Inc. 57,543 2,756,885 JPMorgan Chase & Co. 75,414 4,221,676 KeyCorp 52,491 715,977 Regions Financial Corp. 55,113 558,846 U.S. Bancorp 5,092 207,652 Wells Fargo & Co. 96,965 4,813,343 Beverages (1.8%) Brown-Forman Corp. Class B 1,344 120,584 Coca-Cola Enterprises, Inc. 2,422 110,056 Dr. Pepper Snapple Group, Inc. 17,429 965,915 Monster Beverage Corp. (NON) 15,684 1,050,201 PepsiCo, Inc. 28,431 2,441,939 Biotechnology (2.9%) Biogen Idec, Inc. (NON) 4,443 1,275,674 Celgene Corp. (NON) 12,302 1,808,517 Gilead Sciences, Inc. (NON) 42,945 3,370,753 InterMune, Inc. (NON) 13,828 443,602 Retrophin, Inc. (NON) (S) 21,454 306,578 Vertex Pharmaceuticals, Inc. (NON) 4,760 322,252 Building products (—%) Allegion PLC (Ireland) 1,134 55,963 Fortune Brands Home & Security, Inc. 1,424 56,746 Capital markets (2.4%) Ameriprise Financial, Inc. 6,640 741,223 Carlyle Group LP (The) 27,965 897,117 Charles Schwab Corp. (The) 60,965 1,618,621 Fortress investment Group, LLC Class A 13,230 94,595 Invesco, Ltd. 6,393 225,098 KKR & Co. LP 47,281 1,073,752 Morgan Stanley 24,923 770,868 State Street Corp. 12,321 795,444 Chemicals (2.9%) Agrium, Inc. (Canada) 886 85,118 Axiall Corp. 7,242 337,477 Chemtura Corp. (NON) 13,145 293,134 Dow Chemical Co. (The) 27,223 1,358,428 Ecolab, Inc. 5,532 578,868 Huntsman Corp. 16,320 408,816 LG Chemical, Ltd. (South Korea) 1,406 358,694 LyondellBasell Industries NV Class A 9,776 904,280 Monsanto Co. 12,231 1,353,972 Potash Corp. of Saskatchewan, Inc. (Canada) 3,160 114,228 Solvay SA (Belgium) (S) 1,815 294,555 Symrise AG (Germany) 13,350 674,381 Tronox, Ltd. Class A 8,862 217,119 Wacker Chemie AG (Germany) (S) 2,592 304,407 Commercial services and supplies (0.6%) Tyco International, Ltd. 37,917 1,550,805 Communications equipment (1.3%) Cisco Systems, Inc. 25,181 581,933 Juniper Networks, Inc. (NON) 28,289 698,455 Qualcomm, Inc. 26,289 2,069,207 Construction materials (0.1%) Eagle Materials, Inc. 601 50,081 Martin Marietta Materials, Inc. (S) 625 77,706 Vulcan Materials Co. 876 56,528 Consumer finance (1.3%) Ally Financial, Inc. (F) (NON) 6,663 160,911 American Express Co. 21,842 1,909,646 Discover Financial Services 12,583 703,390 Santander Consumer USA Holdings, Inc. (NON) 23,979 545,282 Containers and packaging (0.3%) MeadWestvaco Corp. 13,754 537,369 Sealed Air Corp. 7,979 273,759 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 14,123 575,936 Diversified financial services (1.0%) Berkshire Hathaway, Inc. Class B (NON) 11,388 1,467,344 CME Group, Inc. 15,792 1,111,599 Diversified telecommunication services (1.2%) AT&T, Inc. (S) 15,373 548,816 Verizon Communications, Inc. 51,768 2,419,119 Electric utilities (1.3%) American Electric Power Co., Inc. 11,208 603,102 Duke Energy Corp. 10,416 775,888 Edison International 13,401 757,961 Exelon Corp. 1,477 51,739 FirstEnergy Corp. 10,510 354,713 NextEra Energy, Inc. 6,669 665,900 PPL Corp. 2,146 71,548 Electrical equipment (0.5%) Alstom SA (France) 10,397 421,176 Eaton Corp PLC 11,921 865,941 Electronic equipment, instruments, and components (1.1%) Amphenol Corp. Class A 3,085 294,155 Anixter International, Inc. 19,061 1,867,597 Corning, Inc. 19,327 404,128 TE Connectivity, Ltd. 5,047 297,672 Energy equipment and services (2.1%) Baker Hughes, Inc. 2,442 170,696 Dril-Quip, Inc. (NON) 1,829 206,896 Halliburton Co. 23,014 1,451,493 Petrofac, Ltd. (United Kingdom) 30,340 746,817 Rowan Cos. PLC Class A (NON) 7,511 232,240 Schlumberger, Ltd. 21,692 2,202,823 SPT Energy Group, Inc. (China) (S) 386,000 209,720 Weatherford International, Ltd. (NON) 5,989 125,769 Food and staples retail (1.7%) Costco Wholesale Corp. 10,654 1,232,455 CVS Caremark Corp. 18,239 1,326,340 Wal-Mart Stores, Inc. (S) 16,236 1,294,172 Whole Foods Market, Inc. (S) 8,345 414,747 Food products (1.5%) Boulder Brands, Inc. (NON) (S) 3,095 45,682 ConAgra Foods, Inc. 2 61 General Mills, Inc. 1,286 68,184 Hershey Co. (The) 879 84,595 Hillshire Brands Co. (The) 8,817 314,326 JM Smucker Co. (The) 2,343 226,521 Kellogg Co. 7,402 494,676 Kraft Foods Group, Inc. 10,009 569,112 Mead Johnson Nutrition Co. 6,835 603,257 Mondelez International, Inc. Class A 28,610 1,019,947 Pinnacle Foods, Inc. 4,754 144,522 S&W Seed Co. (NON) (S) 13,463 98,818 Tyson Foods, Inc. Class A 695 29,169 Health-care equipment and supplies (1.9%) Abbott Laboratories 14,123 547,125 Baxter International, Inc. 14,532 1,057,784 Boston Scientific Corp. (NON) 15,893 200,411 Covidien PLC 6,179 440,254 Intuitive Surgical, Inc. (NON) 109 39,425 Medtronic, Inc. 7,921 465,913 St. Jude Medical, Inc. 15,141 960,999 Tornier NV (Netherlands) (NON) 16,617 281,990 TransEnterix, Inc. (NON) 16,747 72,012 Zimmer Holdings, Inc. 7,105 687,764 Health-care providers and services (2.4%) Aetna, Inc. 13,018 930,136 Catamaran Corp. (NON) 4,197 158,437 CIGNA Corp. 2,965 237,319 Community Health Systems, Inc. (NON) 10,443 395,685 Express Scripts Holding Co. (NON) 5,978 398,015 HCA Holdings, Inc. (NON) 7,800 405,600 Humana, Inc. 5,077 557,201 LifePoint Hospitals, Inc. (NON) 7,322 409,446 McKesson Corp. 3,375 571,016 UnitedHealth Group, Inc. 17,230 1,292,939 WellCare Health Plans, Inc. (NON) 5,904 398,343 WellPoint, Inc. 3,143 316,437 Health-care technology (—%) Medidata Solutions, Inc. (NON) (S) 756 27,450 Hotels, restaurants, and leisure (1.6%) Bloomin' Brands, Inc. (NON) 6,580 140,286 Hilton Worldwide Holdings, Inc. (NON) (S) 19,096 416,866 Marriott International, Inc. Class A (S) 9,317 539,734 McDonald's Corp. 8,725 884,541 Penn National Gaming, Inc. (NON) 20,443 228,144 Starbucks Corp. 10,494 741,086 Vail Resorts, Inc. 6,909 478,310 Wyndham Worldwide Corp. 10,190 726,955 Household durables (0.7%) D.R. Horton, Inc. (S) 16,009 356,681 PulteGroup, Inc. 31,623 581,547 Whirlpool Corp. 5,995 919,513 Independent power and renewable electricity producers (0.6%) AES Corp. 8,695 125,643 Calpine Corp. (NON) 31,021 711,312 NRG Energy, Inc. 24,549 803,243 Industrial conglomerates (0.9%) General Electric Co. 32,857 883,525 Siemens AG (Germany) 11,564 1,524,530 Insurance (2.6%) American International Group, Inc. 28,414 1,509,636 Assured Guaranty, Ltd. 18,587 444,415 Genworth Financial, Inc. Class A (NON) 49,845 889,733 Hartford Financial Services Group, Inc. (The) 20,097 720,879 Lincoln National Corp. 8,964 434,844 Marsh & McLennan Cos., Inc. 15,658 772,096 MetLife, Inc. 26,242 1,373,769 Travelers Cos., Inc. (The) 4,659 422,012 Internet and catalog retail (1.7%) Amazon.com, Inc. (NON) 6,938 2,110,054 Ctrip.com International, Ltd. ADR (China) (NON) (S) 9,537 445,759 Groupon, Inc. (NON) (S) 33,646 235,186 Netflix, Inc. (NON) 759 244,428 Priceline Group, Inc. (The) (NON) 1,228 1,421,717 Internet software and services (4.1%) 58.Com, Inc. ADR (China) (NON) 3,600 143,208 Akamai Technologies, Inc. (NON) 3,248 172,371 eBay, Inc. (NON) 27,738 1,437,661 Facebook, Inc. Class A (NON) 34,754 2,077,594 Google, Inc. Class C (NON) 9,528 5,018,016 Pandora Media, Inc. (NON) 4,864 113,915 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 2,268 191,374 Tencent Holdings, Ltd. (China) 6,160 387,463 Yahoo!, Inc. (NON) 23,001 826,886 Yandex NV Class A (Russia) (NON) (S) 6,242 165,413 IT Services (2.2%) CACI International, Inc. Class A (NON) (S) 6,204 432,109 Cognizant Technology Solutions Corp. Class A (NON) 10,674 511,338 Computer Sciences Corp. 11,639 688,796 Fidelity National Information Services, Inc. 11,485 613,644 MasterCard, Inc. Class A 17,321 1,273,960 Visa, Inc. Class A 10,382 2,103,497 Leisure products (0.2%) Brunswick Corp. 7,610 305,846 Hasbro, Inc. (S) 5,289 292,270 Life sciences tools and services (0.7%) PerkinElmer, Inc. 11,787 494,700 Thermo Fisher Scientific, Inc. 11,212 1,278,168 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 2,877 97,818 Machinery (—%) Joy Global, Inc. (S) 1,371 82,781 Media (5.0%) CBS Corp. Class B (non-voting shares) 23,674 1,367,410 Comcast Corp. Class A 52,340 2,709,118 DIRECTV (NON) 11,347 880,527 DISH Network Corp. Class A (NON) 20,169 1,146,809 Liberty Global PLC Ser. C (United Kingdom) (NON) 49,803 1,913,929 Live Nation Entertainment, Inc. (NON) 36,382 759,656 Madison Square Garden Co. (The) Class A (NON) 9,322 508,981 Time Warner Cable, Inc. 3,869 547,309 Twenty-First Century Fox, Inc. 50,065 1,603,081 Walt Disney Co. (The) 17,831 1,414,712 Metals and mining (0.7%) Alcoa, Inc. 7,019 94,546 Allegheny Technologies, Inc. 1,546 63,695 BHP Billiton PLC (United Kingdom) 2,179 70,520 Constellium NV Class A (Netherlands) (NON) 2,682 81,855 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 14,207 488,295 Hi-Crush Partners LP (Units) 7,179 291,396 Newmont Mining Corp. 6,144 152,556 Nucor Corp. 4,586 237,326 Southern Copper Corp. (Peru) (S) 1,724 51,961 Steel Dynamics, Inc. 2,920 53,348 U.S. Silica Holdings, Inc. 4,785 216,138 Multi-utilities (0.9%) Ameren Corp. 6,028 249,017 CMS Energy Corp. 4,698 142,396 Dominion Resources, Inc. 7,465 541,511 NiSource, Inc. 4,428 160,825 PG&E Corp. 15,553 708,906 Sempra Energy 5,148 507,644 Multiline retail (0.5%) Dollar General Corp. (NON) 10,976 619,485 Macy's, Inc. 12,942 743,259 Oil, gas, and consumable fuels (8.0%) Anadarko Petroleum Corp. 7,588 751,364 Cabot Oil & Gas Corp. 18,659 732,926 Cheniere Energy, Inc. (NON) 9,816 554,113 CONSOL Energy, Inc. 5,222 232,431 Energy Transfer Equity LP 6,746 314,296 EOG Resources, Inc. 22,568 2,211,664 EP Energy Corp. Class A (NON) (S) 50,522 981,642 Exxon Mobil Corp. 63,627 6,516,041 Gaztransport Et Technigaz SA (France) (NON) 7,605 526,907 Marathon Oil Corp. 41,733 1,508,648 MPLX LP (Partnership shares) 5,650 305,835 QEP Resources, Inc. 49,198 1,509,887 Royal Dutch Shell PLC ADR (United Kingdom) 20,929 1,647,949 Suncor Energy, Inc. (Canada) 50,886 1,964,200 Valero Energy Corp. 10,424 595,940 Paper and forest products (0.2%) International Paper Co. 9,010 420,317 Personal products (0.7%) Coty, Inc. Class A (S) 116,020 1,862,121 Pharmaceuticals (5.6%) AbbVie, Inc. 35,896 1,869,464 Actavis PLC (NON) 9,170 1,873,706 Allergan, Inc. 6,580 1,091,227 AstraZeneca PLC ADR (United Kingdom) 12,409 980,931 Bristol-Myers Squibb Co. 41,419 2,074,678 Eli Lilly & Co. 24,069 1,422,478 Johnson & Johnson 14,624 1,481,265 Merck & Co., Inc. 35,788 2,095,745 Pfizer, Inc. 46,346 1,449,703 Real estate investment trusts (REITs) (2.3%) Altisource Residential Corp. (Virgin Islands) (R) 17,096 480,740 American Campus Communities, Inc. (R) 3,720 142,104 American Tower Corp. (R) 13,383 1,117,748 AvalonBay Communities, Inc. (R) 5,797 791,580 Equity Lifestyle Properties, Inc. (R) 5,225 218,771 Gaming and Leisure Properties, Inc. (R) 14,585 535,999 General Growth Properties (R) 10,380 238,429 Plum Creek Timber Co., Inc. (R) 3,617 157,701 Prologis, Inc. (R) 8,839 359,129 Public Storage (R) 1,685 295,734 Simon Property Group, Inc. (R) 3,116 539,691 Ventas, Inc. (R) 9,375 619,500 Vornado Realty Trust (R) 3,312 339,811 Real estate management and development (0.3%) CBRE Group, Inc. Class A (NON) 8,015 213,520 RE/MAX Holdings, Inc. Class A 14,824 418,333 Road and rail (0.9%) Genesee & Wyoming, Inc. Class A (NON) 6,117 605,644 Union Pacific Corp. 9,251 1,761,668 Semiconductors and semiconductor equipment (1.8%) Applied Materials, Inc. 15,817 301,472 Avago Technologies, Ltd. 8,100 514,350 Broadcom Corp. Class A 1,308 40,299 Himax Technologies, Inc. ADR (Taiwan) (S) 8,137 70,955 Intel Corp. 43,400 1,158,346 Lam Research Corp. (NON) 7,345 423,145 Marvell Technology Group, Ltd. 18,959 300,690 Micron Technology, Inc. (NON) 43,801 1,144,082 NXP Semiconductor NV (NON) 2,167 129,197 RF Micro Devices, Inc. (NON) 14,184 119,713 Texas Instruments, Inc. 6,835 310,651 Software (3.3%) Adobe Systems, Inc. (NON) 6,915 426,586 ANSYS, Inc. (NON) 925 70,587 Electronic Arts, Inc. (NON) (S) 7,583 214,599 Intuit, Inc. 4,236 320,877 Mentor Graphics Corp. 4,308 89,176 Microsoft Corp. 77,911 3,147,604 Oracle Corp. 70,470 2,880,814 PTC, Inc. (NON) 10,256 362,755 Red Hat, Inc. (NON) 13,763 669,570 ServiceNow, Inc. (NON) 4,348 216,183 Synopsys, Inc. (NON) 3,344 125,801 Specialty retail (2.2%) Bed Bath & Beyond, Inc. (NON) 13,165 817,941 Five Below, Inc. (NON) 12,753 514,073 Gap, Inc. (The) 12,701 499,149 GNC Holdings, Inc. Class A 4,244 190,980 Home Depot, Inc. (The) 25,677 2,041,578 Office Depot, Inc. (NON) 116,318 475,741 TJX Cos., Inc. (The) 20,370 1,185,127 Technology hardware, storage, and peripherals (5.0%) Apple, Inc. 17,521 10,338,959 Hewlett-Packard Co. 17,383 574,682 NetApp, Inc. 7,843 279,289 SanDisk Corp. 8,879 754,449 Seagate Technology PLC (S) 3,269 171,884 Western Digital Corp. 6,531 575,577 Textiles, apparel, and luxury goods (1.4%) Hanesbrands, Inc. 4,012 329,345 Michael Kors Holdings, Ltd. (NON) 7,456 679,987 NIKE, Inc. Class B 18,605 1,357,235 Tumi Holdings, Inc. (NON) 54,345 1,109,725 Tobacco (3.0%) Altria Group, Inc. 79,999 3,208,760 Philip Morris International, Inc. 50,992 4,356,247 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) 2,599 228,140 Water utilities (0.1%) American Water Works Co., Inc. 5,184 236,028 Total common stocks (cost $216,303,609) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 5,340 $353,188 Total convertible preferred stocks (cost $267,000) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$40.00 $9,801 $15,967 Total purchased options outstanding (cost $12,040) SHORT-TERM INVESTMENTS (5.9%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 (SEG) $273,000 $272,946 Putnam Short Term Investment Fund 0.06% (AFF) 6,349,988 6,349,988 Putnam Cash Collateral Pool, LLC 0.18% (d) 8,530,073 8,530,073 Total short-term investments (cost $15,152,938) TOTAL INVESTMENTS Total investments (cost $231,735,587) (b) FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $16,596,964) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 6/18/14 $3,863,162 $3,819,395 $(43,767) Swiss Franc Buy 6/18/14 676,979 671,250 5,729 Citibank, N.A. Euro Sell 6/18/14 6,749,008 6,702,722 (46,286) Credit Suisse International Swiss Franc Sell 6/18/14 522,056 517,579 (4,477) Deutsche Bank AG British Pound Buy 6/18/14 102,786 100,269 2,517 Euro Buy 6/18/14 799,860 793,482 6,378 HSBC Bank USA, National Association British Pound Sell 6/18/14 712,919 704,479 (8,440) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/14 2,175,230 2,156,241 (18,989) State Street Bank and Trust Co. Euro Buy 6/18/14 1,140,418 1,131,547 8,871 Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 31 $2,910,745 Jun-14 $18,383 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $3,379) (Unaudited) Expiration Contract date/strike price amount Value Vodafone Group PLC (Call) Jan-15/$45.00 $9,801 $5,793 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $255,569,298. (b) The aggregate identified cost on a tax basis is $232,089,803, resulting in gross unrealized appreciation and depreciation of $36,959,736 and $4,030,122, respectively, or net unrealized appreciation of $32,929,614. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $7,369,627 $34,040,991 $35,060,630 $2,473 $6,349,988 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,530,073, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,380,221. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $499,089 to cover certain derivatives contracts and the settlement of certain securities. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $116,230 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $36,380,985 $— $— Consumer staples 22,082,407 — — Energy 24,743,760 956,537 — Financials 40,310,158 160,911 — Health care 34,588,960 — — Industrials 18,844,968 2,389,701 — Information technology 47,715,221 387,463 — Materials 8,798,316 1,702,557 — Telecommunication services 2,967,935 — — Utilities 7,467,376 — — Total common stocks — Convertible preferred stocks 353,188 — — Purchased options outstanding — 15,967 — Short-term investments 6,349,988 8,803,019 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(98,464) $— Futures contracts 18,383 — — Written options outstanding — (5,793) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $23,495 $121,959 Equity contracts 34,350 5,793 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $30,000 Written equity option contracts (contract amount) $10,000 Futures contracts (number of contracts) 10 Forward currency contracts (contract amount) $13,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: Futures contracts§ $— $— $— $— $— $— $11,120 $— $— $11,120 Forward currency contracts# 5,729 — — 8,895 — — — 8,871 — 23,495 Purchased options# — 15,967 15,967 Total Assets $5,729 $— $— $8,895 $— $— $11,120 $8,871 $15,967 $50,582 Liabilities: Futures contracts§ — Forward currency contracts# 43,767 46,286 4,477 — 8,440 18,989 — — — 121,959 Written options# — 5,793 5,793 Total Liabilities $43,767 $46,286 $4,477 $— $8,440 $18,989 $— $— $5,793 $127,752 Total Financial and Derivative Net Assets $(38,038) $(46,286) $(4,477) $8,895 $(8,440) $(18,989) $11,120 $8,871 $10,174 $(77,170) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— Net amount $(38,038) $(46,286) $(4,477) $8,895 $(8,440) $(18,989) $11,120 $8,871 $10,174 $(77,170) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts is represented in the table listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
